TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-00-00728-CR



                                      Joe Ovalle, Appellant

                                                 v.

                                   The State of Texas, Appellee




      FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
         NO. CR-96-0185, HONORABLE DON B. MORGAN, JUDGE PRESIDING




               Appellant Joe Ovalle was convicted following his plea of guilty to aggravated assault.

See Tex. PenAL Code Ann. § 22.02 (West 1994). Punishment was assessed at imprisonment for ten

years and a $1500 fine, but imposition of sentence was suspended and Ovalle was placed on

community supervision. Ovalle appeals from an order revoking supervision and imposing sentence.

               Appellant’s court-appointed attorney filed a brief concluding that the appeal is

frivolous and without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738

(1967), by presenting a professional evaluation of the record demonstrating why there are no arguable

grounds to be advanced. See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d
807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v.

State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App.

1969). A copy of counsel’s brief was delivered to appellant, and appellant was advised of his right

to examine the appellate record and to file a pro se brief. No pro se brief has been filed.
              We have reviewed the record and counsel’s brief and agree that the appeal is frivolous

and without merit. We find nothing in the record that might arguably support the appeal.

              The order revoking community supervision is affirmed.




                                             David Puryear, Justice

Before Justices Kidd, B. A. Smith and Puryear

Affirmed

Filed: May 31, 2001

Do Not Publish




                                                2